Case 18-03078-sgj Doc 210 Filed 08/29/19 Entered 08/29/19 17:50:02 Page1of1
Case 3:19-cv-01888-D Document 6 Filed 08/29/19 Page1of1 PagelD 842

BTXN 138 (rev. 03/15)

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

In Re:
Acis Capital Management, L.P. and Acis Capital
Management GP, LLC
Case No.: 18-30264—sgj11
Debtor(s) Chapter No.: 11
Acis Capital Management GP, LLC et al.
Plaintiff(s) Adversary No.: 18-03078-sgj

vs.
Highland Capital Management, L.P. et al.
Defendant(s)

Civil Case No.: 3:19-—CV-01888-—G

Acis Capital Management GP, LLC et al.
Plaintiff(s)
VS.
Highland Capital Management, L.P. et al.
Defendant(s)

2OR COR CQ? CGP CGP I UI UD LI LY LI? LI CT SO ODI? LI

NOTICE OF TRANSMITTAL REGARDING WITHDRAWAL OF REFERENCE
I am transmitting:

[> One copy of the Motion to Withdraw Reference (USDC Civil Action No. - DNC Case) NOTE:
A Status Conference has been set for at , in__ before U.S. Bankruptcy Judge _. The
movant/plaintiff, respondent/defendant or other affected parties are required to attend the Status
Conference.

BH One copy of: Reply to Response in re: Motion to withdraw the reference .

TO ALL ATTORNEYS: Fed.R.Bankr.P. 5011(a) A motion for withdrawal of a case or proceeding shall be heard by
a district judge, [implied] that any responses or related papers be filed likewise.

DATED: 8/29/19 FOR THE COURT:
Robert P. Colwell, Clerk of Court

by: /s/Sheniqua Whitaker, Deputy Clerk
